Citation Nr: 1415663	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 1970 and from January 1991 to May 1991, with confirmed service in the Republic of Vietnam.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

The Board last remanded the case in June 2012, for a VA examination to specifically address whether the Veteran's service-connected disabilities "alone or acting in concert preclude him from securing and following substantially gainful employment consistent with his education and occupational experience."  The Board finds the resulting July 2012 VA audiological examination and August 2012 VA diabetes and PTSD examinations inadequate and unresponsive to the Board's June 2012 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2014 informal hearing presentation, the Veteran's representative contended that the July and August 2012 VA examination reports were inadequate for failing to discuss the Veteran's "limited education and manual labor-specific work history" as described in the August 2012 VA PTSD examination report.  The Board agrees that the August 2012 VA diabetes examination report is inadequate because it found the Veteran would be able to pursue sedentary employment, but did not discuss the Veteran's occupational history of truck driving and other manual labor.  

Additionally, the Board finds the August 2012 PTSD examination report inadequate because it failed to discuss relevant evidence of the Veteran's PTSD symptoms' impact on his employability, namely, testimony in an April 2012 Board hearing that the Veteran often forgot where he was going while driving and that he no longer was familiar with places he knew as a truck driver for the past 29 years.  The August 2012 PTSD examination report stated the Veteran's memory impairment was mild, but did not discuss the significance of the Veteran's memory impairment while driving and his occupational history of truck driver.

Moreover, the July 2012 VA audiological examination and the August 2012 VA PTSD and diabetes examinations are inadequate for adjudicative purposes because they fail to address whether the Veteran's combined service-connected disabilities, "acting in concert," preclude him from securing or following substantially gainful employment consistent with his educational and occupational expertise.  The August 2012 VA PTSD examiner noted that the Veteran "seems to be presenting that a combination of physical medical problems and mental disorders would keep him from working," but did not discuss how the combined physical and mental service-connected disorders affected his employability.  

RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that another remand is required for corrective action.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of TDIU.  Any additional VA or private treatment records must be obtained and associated with the claims file, with the Veteran's assistance, as appropriate.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2. Then, the Veteran must be afforded a VA examination to determine if the Veteran's service-connected disorders render him unable to obtain or retain substantially gainful employment.  The claims file and all electronic records, including any additional evidence obtained, must be made available to the examiner for review. 

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Any required tests or studies performed, and their results, must be included and discussed in the examination report.  Based on the clinical examination, testing results, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected posttraumatic stress disorder, hearing loss, tinnitus, and diabetes mellitus type II, acting in concert, preclude him from securing and following substantially gainful employment consistent with his education and occupational expertise.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5. This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

